Opinion by
Cline, J.
It was stipulated that the merchandise consists of portions of cheese packed in boxes and that all such portions, except those described as Tilsit, are similar in all material respects to the cheese involved in Gruyere Cheese Corp. et al. v. United States (7 Cust. Ct. 171, C. D. 562) and Kraft Phenix Cheese Corp. v. United States (10 id. 271, C. D. 767), and that each of the said portions of cheese comprises an equal part of the appraised unit of value. In accordance therewith and following the cited decisions, which were admitted in evidence, the protests were sustained to this extent.